ON PETITION FOR REHEARING.
Conaway, Chief Justice.
This petition for rehearing was filed after the expiration of the time allowed by Rule 23, and after defendant in error had become entitled, under Rule 26, to a special mandate to the trial court to enforce the judgment. These rules have the force of statutory law, and parties have a right to reply upon them as such for purposes of terminating litigation, and for other purposes.
This is fully discussed and the authorities upon the point reviewed in Cronkhite v. Bothwell, 3 Wyo., 739. It is there intimated, however, that where compliance with the rules is prevented by an “ overwhelming necessity,” this court may have power to grant appropriate relief. No such showing is made in that case or in this case, or in any reported case, I believe, in this State.
A motion to strike this petition for rehearing from the files has been filed. This motion can not be considered now because the plaintiff in error has not had notice of the motion. Neither is the petition for rehearing properly before us for consideration on its merits, for two reasons:
1. The reason already given that it was not filed in time.
2. It is not accompanied by any brief.
The petition for rehearing is an ex parte proceeding, and the argument in support of it is by brief only unless oral argument be requested by the court. (See Rule 23 )
We have, however, glanced at the petition for rehearing to ascertain if possibly a case of failure of justice be *537shown. It seems that all the points made by it were presented on the original hearing. It is, in effect, merely a reassignment of alleged errors already passed upon. And the case was carefully considered, and we are still of the opinion it was decided rightly.

Rehearing denied.

Potter and Coen, JJ., concur.